Citation Nr: 0026046	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized non-VA medical care and services rendered on 
April 10, 1997, and July 20, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from January 1980 
to February 1984.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) medical 
center in Bay Pines, Florida (hereinafter VAMC).


FINDINGS OF FACT

The unauthorized emergency room treatment received by the 
veteran on April 10, 1997, and July 20, 1997, for migraine 
headaches were non-emergent in nature and VA facilities were 
available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized non-VA medical care and services on April 10, 
1997, and July 20, 1997, have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Emergency records dated April 10, 1997 from Town and Country 
Hospital reported that the veteran complained of a severe, 
bifrontotemporal, pounding headache for the previous 24 hours 
but stated that it was not the worse headache of her life.  
It was noted that she walked into the emergency room.  The 
veteran complained of photophobia, as well as nausea the 
previous evening.  The veteran was given medication for the 
pain and was discharged.  The diagnosis was severe migraine 
cephalalgia.  

Emergency records from Town and Country Hospital Medical 
dated July 20, 1997, reported that the veteran complained of 
a migraine headache for the previous two hours.  She stated 
that she had vomited twice.  It was noted that she walked 
into the emergency room.  The veteran was given medication 
for the pain and was discharged.  The diagnosis was migraine 
headache.

In April 1997, payment or reimbursement for the unauthorized 
expenses incurred in connection with the emergency room 
treatment on April 10, 1997, was requested.  In July 1997, 
the VAMC denied payment or reimbursement for the claimed 
unauthorized medical expenses.  The VA Chief Medical Officer 
indicated that the condition treated in April 1997 was non-
emergent and VA facilities were available.

In August 1997, payment or reimbursement for the unauthorized 
expenses incurred in connection with the emergency room 
treatment on July 20, 1997, was requested.  In February 1998, 
the VAMC denied payment or reimbursement for the claimed 
unauthorized medical expenses.  The VA Chief Medical Officer 
indicated that the condition treated in July 1997 was non-
emergent and VA facilities were available.

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows: (a) the care or services not previously 
authorized at the private medical facility must, initially, 
rendered for an adjudicated service-connected disability, or 
for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (b) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (c) Federal facilities 
were not feasibly available.  See 38 C.F.R. § 17.120.  The 
common meaning of an emergency is a "sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994).  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130 (1999).

In this case, the veteran walked into the emergency room at a 
private hospital in both April 1997 and July 1997.  She was 
given medication for migraines and was discharged.  While the 
veteran testified at a personal hearing before the VAMC in 
May 1998 that her medical condition was emergent in nature, a 
VA physician determined after reviewing the medical evidence 
of record that an emergency situation did not exist in April 
1997 or July 1997.  The veteran has not provided any evidence 
contrary to the medical opinion of the VA physician and 
because she is not a physician, she is not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues such as, whether 
there was a medical emergency where delay would have been 
hazardous to the life or health of the veteran.  Furthermore, 
the Board may not rely on its own unsubstantiated medical 
conclusions; its findings must be supported by independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990).

Accordingly, in view of the above, the Board finds that 
payment or reimbursement for unauthorized medical expenses 
incurred in connection with emergency room treatment at a 
private hospital on April 10, 1997 and July 20, 1997, is not 
warranted.


ORDER

Payment or reimbursement of the expenses of unauthorized 
non-VA medical care and services rendered on April 10, 1997, 
and July 20, 1997, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


- 6 -


